DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
Claims 1, 2, 4-12, 14, 16-22 and 25-32 have been examined.
Claims 3 and 24 have been cancelled.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1, 2, 4-12, 14, 16-22 and 25-32 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding the rejections under 35 U.S.C. 112(b), the 01/15/2021 claim amendments have clarified the claim language, and have clarified the use of the “front straight line” and of the TTC, therefore, these rejections are now moot in view of the claim amendments. Regarding the rejections under 35 U.S.C. 103, the closest prior art of record is Saiki (2019/0100197) and Kim et al. (2014/0163825). The prior art taken individually or in combination does not teach or render obvious all claimed limitations of the amended claims, specifically, referring to Claim 1, the limitations of “determine whether steering avoidance is executable based on a determination whether, when a current lateral position of the another vehicle at a current time point is located at one of opposing sides with respect to a front straight line of the subject vehicle at the current time point, a predictive lateral position of the another vehicle at the TTC is still at the same one of the opposing sides with respect to the front straight line of the subject vehicle at the TTC”.
In the above indicated limitations, it is determined that steering avoidance is executable when the predicted lateral position of the another vehicle at a current time is at one side of the line, and when the lateral position of the another vehicle is at the same side of the line at the time of collision or at the TTC, and the prior art does not teach these two separate determinations of the position of another vehicle with respect to a “front straight line” of the subject vehicle. Furthermore, the prior art does not teach the use of a “front straight line” that is defined as “wherein the front straight line of the subject vehicle refers to a straight line extending in a traveling direction of the subject vehicle with reference to a center of the subject vehicle”.
While the claimed invention appears to be directed to known subject matter of simply steering to avoid a collision, where the limitation of “determine whether steering avoidance is executable” is equivalent to simply a determination that steering avoidance should be executed, and where the claimed invention appears to simply steer to avoid the another vehicle when the another vehicle has not moved from a point that will cause a collision, the prior art is generally directed to a single determination of whether or not a subject vehicle will collide with a target vehicle at a certain time, and does not recite determining if a target vehicle is located at one side of a “front straight line” at both a current time and a time to collision
 Also, while it may appear confusing why the claimed TTC would exist if there is a possibility that the another vehicle may not be at the same side of the “front straight line” at the TTC, the claimed invention is directed to determining the TTC for current sides” of the amendments appear to be used to specify a situation that if a collision will occur at a current lateral position of the another vehicle, if the predicted lateral position of the another vehicle remains essentially the same at a future point in time (the TTC), such as at the same “side” that will still cause the collision, then steering avoidance is performed.
While the claimed steps appear to simply result in a known result of steering avoidance to avoid a collision, the Examiner could not find basis in the prior art as to why the specific amended steps to achieve these results as discussed above would be obvious. Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662